Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-4, 6-10 and 13-15 are rejected under 35 U.S.C. 102(a1) as being anticipated by Rahamim et al. (Pub NO. US 2010/0328075 A1; hereinafter Rahamim).
Regarding Claim 1, Rahamim teaches a wetness monitoring apparatus (apparatus in Fig. 1-Fig. 10; See [0136]-[0150) for incontinence surveillance (See [0136]), comprising:
one or more sensing elements (16 and 17 in Fig. 2 and Fig. below; See [0138]), the sensing elements comprising one or more conductive paths (10 comprising conductive path and sensing element 16/17 are attached to 10; See [0134]), the conductive paths being printed of one or more conductive co-polymers (See [0134]);
an absorbent article (10 in Fig. 2 and Fig. below; See [0137]) having an absorbent component (See [0068], [0081]), wherein the sensing elements are printed onto one or more components of the absorbent article (16/17 are printed on 10 in Fig. 2 and Fig. below; See [0138]-[0139]);
a readout device (20A in Fig. 2 and Fig. below; See [0138]) being adapted to detect changes in electrical properties of the sensing elements due to moisture, fluids, or the like (urine s moisture; See [0040]), at least in the vicinity of the sensing elements (See [0147]-[0148]); and
a docking component (8 in Fig. 2 and Fig below; See [0138]) for removably coupling the readout device to the absorbent article (20A is removably attached to 10 in Fig. 2 and Fig. below; See [0026]), the readout device being electrically connected to the sensing elements when coupled via the docking component (20A is electrically connected to 16/17 via 8 and 1 in Fig. 2 and Fig. below; See [0138]),
wherein the electrical properties include resistivity and/or capacity and/or conductance and/or electric potential of the sensing elements (See [0024], [0147]-[0148]) and wherein the readout device is adapted to change from a sleep operating mode to a full operating mode when a change in resistivity is detected (recessed button for activating and deactivating readout device 20A and therefore recessed button to make the readout device sleep and full mode of operation; See [0046]).

    PNG
    media_image1.png
    803
    910
    media_image1.png
    Greyscale

Regarding Claim 2, Rahamim teaches the wetness monitoring apparatus according to claim 1, wherein an evaluation device (130 in Fig. 15; See [0180]) is connectable to the readout device via a wireless connection (See [0180]), the readout device comprising a sender for transmitting information of detected changes in the electrical properties to a receiver of the evaluation device (sender inside readout device 20A to transmit signal; See [0180]), wherein the evaluation device is adapted to predict a leakage of the absorbent article (130 detects predetermined subject parameter, therefore predicting leakage;  See [0180]).
Regarding Claim 3, Rahamim teaches the wetness monitoring apparatus according to claim 1, wherein the evaluation device is adapted to determine the amount of moisture (130 detects predetermined subject parameter, therefore predicting amount of moisture; See [0180]) or liquid to be absorbed by the absorbent article and/or the remaining moisture or liquid not being absorbed by the absorbent article.
Regarding Claim 4, Rahamim teaches the wetness monitoring apparatus according to claim 1, wherein the sensing elements are provided in different regions of the absorbent article (16 and 17 are in two different regions of 10 in Fig. 2; See [0167]), each region having a different leakage probability (See [0182]-[0183]).
Regarding Claim 6, Rahamim teaches the wetness monitoring apparatus according to claim 1, wherein a non-conductive protective layer (insulating layer; See [0150) is arranged on top of the printed sensing elements (See [0150], claim 3) and/or wherein the co- polymers comprise polypyrole, polythiophene, polyaniline, poly-3,4- ethylenedioxythiophene and/or polystyrene sulfonic acid.
Regarding Claim 7, Rahamim teaches the wetness monitoring apparatus according to claim 1, wherein the readout device is adapted to transmit periodically (readout device transmits data when detects predetermined status, therefore it periodically transmits data; See [0180]) and/or upon request information about changes in the electric properties of the sensing elements (readout device transmits data when detects predetermined status, therefore it periodically transmits data upon request; See [0180]) and/or wherein the readout device comprises an encrypting component for encrypting information to be transmitted, preferably wherein the encrypting component is adapted to perform encrypting based on a symmetric encryption scheme or a public key/private key encryption scheme.
Regarding Claim 8, Rahamim teaches the wetness monitoring apparatus according to claim 1, wherein said-the readout device comprises a temporary memory for temporarily storing information to be transmitted and/or an electric power source for power supply of the sensing elements and the temporary memory (See [0182]-[0183]), wherein the electric power source of the readout device (battery of 20; See [0182]) is chargeable based on movement, temperature difference, and/or an electrochemical reaction, and/or a location sensor (See [0182]).
Regarding Claim 9, Rahamim teaches the wetness monitoring apparatus according to claim 1, wherein the readout device is adapted to perform bidirectional communication with a receiving device (See bidirectional communication S with receiving device 150 in Fig. 15; See [0179]-[0180]) to receive indication information for signaling an evaluated result to a person, visually and/or acoustically (See [0180]).
Regarding Claim 10, Rahamim teaches the wetness monitoring apparatus according to claim 1, wherein the docking component is provided at the readout device (docking component 8 is provided with 20A in Fig. 2; See [0138]) and/or wherein the docking component includes a folding mechanism so as to removably couple the readout device on different sides of the absorbent article (20A is removably attached to 10 in Fig. 2 and Fig. below; See [0026]).
Regarding Claim 13, Rahamim teaches a method (method in Fig. 1-Fig. 10; See [0136]-[0150) for monitoring wetness of an incontinence event in an absorbent article (See [0136]), comprising the steps of.
printing (16/17 are printed on 10 in Fig. 2 and Fig. below; See [0138]-[0139]) one or more sensing elements (16 and 17 in Fig. 2 and Fig. below; See [0138]) onto one or more components of the absorbent article (10 in Fig. 2 and Fig. below; See [0137]), wherein the sensing elements are provided in form of one or more conductive paths (10 comprising conductive path and sensing element 16/17 are attached to 10; See [0134]), the conductive paths being printed of one or more conductive co-polymers (See [0134]);
detecting changes in the electrical properties of the sensing elements by a readout device, due to moisture, fluids, or the like, at least in the vicinity of the sensing elements (See [0024], [0147]-[0148]);
removably coupling the readout device to the absorbent article by a docking component (20A is removably attached to 10 by a docking component 8 in Fig. 2 and Fig. below; See [0026]), wherein the readout device is electrically connected to the sensing elements when coupled via the docking component (20A is electrically connected to 16/17 via 8 and 1 in Fig. 2 and Fig. below; See [0138]), and 

    PNG
    media_image1.png
    803
    910
    media_image1.png
    Greyscale

determining a time point (analyzing time variation; See [0155], [0186]) for changing the absorbent article by an evaluation device (130 in Fig. 15; See [0180]) connected to the readout device (evaluation device 130 is wirelessly connected to readout device 20A in Fig. 15; See [0180]).
Regarding Claim 14, Rahamim teaches a system (system in Fig. 1-Fig. 10; See [0136]-[0150) for monitoring wetness (urine s moisture; See [0040]) of an incontinence event in an absorbent article (See [0136]), comprising;
one or more sensing elements (16 and 17 in Fig. 2 and Fig. below; See [0138]), the sensing elements comprising one or more conductive paths (10 comprising conductive path and sensing element 16/17 are attached to 10; See [0134]), the conductive paths being printed of one or more conductive co-polymers (See [0134]);
an absorbent article (10 in Fig. 2 and Fig. below; See [0137]) having an absorbent component (See [0068], [0081]), wherein the sensing elements being printed onto one or more components of the absorbent article (16/17 are printed on 10 in Fig. 2 and Fig. below; See [0138]-[0139]);
a readout device (20A in Fig. 2 and Fig. below; See [0138]) being adapted to detect changes in the electrical properties of the sensing elements due to moisture, fluids, or the like (urine s moisture; See [0040]), at least in the vicinity of the sensing elements (See [0138]), the readout device comprising a sender for transmitting information of detected changes in the electrical properties (See [0024], [0147]-[0148]);
a docking component (8 in Fig. 2 and Fig below; See [0138]) for removably coupling the readout device to the absorbent article (20A is removably attached to 10 in Fig. 2 and Fig. below; See [0026]), the readout device being electrically connected to the sensing elements when coupled via the docking component (20A is electrically connected to 16/17 via 8 and 1 in Fig. 2 and Fig. below; See [0138]); and

    PNG
    media_image1.png
    803
    910
    media_image1.png
    Greyscale

evaluation device (130 in Fig. 15; See [0180]) connected to the readout device via a wireless connection (See [0180]), the evaluation device comprising a receiver for receiving information from the readout device (receiver inside evaluation device 130 to receive signal; See [0180]) and being adapted to predict or determine a time point (analyzing time variation; See [0155], [0186]) for changing the absorbent article (See [0180]).
Regarding Claim 15, Rahamim teaches a non-transitory computer readable medium storing a program causing a computer to execute (computer code to execute program; See [0087], [0089]) a method for monitoring wetness of an incontinence event in an absorbent article (apparatus in Fig. 1-Fig. 10; See [0136]-[0150), comprising the steps of:
printing one or more sensing elements (16/17 are printed on 10 in Fig. 2 and Fig. below; See [0138]-[0139]) onto one or more components of the absorbent article (10 in Fig. 2 and Fig. below; See [0137]), wherein the sensing elements are provided in form of one or more conductive paths (10 comprising conductive path and sensing element 16/17 are attached to 10; See [0134]), said-the conductive paths being printed of one or more conductive co-polymers (See [0134]),
detecting changes in the electrical properties of said-the sensing elements due to moisture, fluids or the like (urine s moisture; See [0040]) at least in the vicinity of said-the sensing elements (See [0147]-[0148]);
removably coupling said-the readout device to the absorbent article by a docking component (20A is removably attached to 10 by a docking component 8 in Fig. 2 and Fig. below; See [0026]), wherein the readout device being electrically connected to the sensing elements when coupled via the docking component (20A is electrically connected to 16/17 via 8 and 1 in Fig. 2 and Fig. below; See [0138]); and

    PNG
    media_image1.png
    803
    910
    media_image1.png
    Greyscale

determining a time point (analyzing time variation; See [0155], [0186]) for changing the absorbent article by an evaluation device (130 in Fig. 15; See [0180]) connected to the readout device (See [0180]).

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rahamim in view of Mayer et al. (Pub NO. US 2013/0287062 A1; hereinafter Mayer).
Regarding Claim 5, Rahamim teaches the wetness monitoring apparatus according to claim 1, wherein a sensing element comprises one or more electrodes (81, 82 in fig. 9A; See [0159]), preferably wherein the one or more electrodes are provided in form of circular, elliptical and/or rectangular spiral (81 and 82 are rectangular spiral shape in Fig. 9A; See [0159]) and/or intermeshing fingers.
Rahamim is silent about wherein a sensing element comprises one or more interdigital electrodes. 
Mayer teaches regarding capacitive moisture sensor (See [0043]) wherein a sensing element comprises one or more interdigital electrodes (See [0043]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Rahamim by using a sensing element comprises one or more interdigital electrodes, as taught by Mayer in order to achieve compact and simple moisture sensor (Mayer; [0008]).

Allowable Subject Matter

7.	Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	Regarding Claim 11, none of the prior art fairly teaches or suggests the wetness monitoring apparatus according to claim 10, wherein the absorbent article comprises a docking area for coupling the readout device via the docking component, wherein the docking area is located in an upper part of a front side of the absorbent article, and wherein the docking area of the absorbent article comprises at least one perforation, and the docking component of the readout device comprises corresponding positioning pins for engaging with the perforations of the docking area and/or wherein the docking area of the absorbent article comprises at least one connection point, and the docking component of the readout device comprises at least one connection pin for engaging with the at least one connection point of the docking area.
Claim 12 depends on claim 11, therefore claim 12 also have allowable subject matter.

Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Gakhar et al. (Pub NO. US 2010/0168694 A1) discloses Infrared Wetness Detection System.
b. Hu et al. (Pub NO. US 2014/0148772 A1) discloses Absorbent Pad and Article Manufacturing Method.
c. Patel et al. (Pub NO. US 2016/0310329 A1) discloses Remote Monitoring of Absorbent Article.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867



/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858